DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a particle counter comprising all the specific elements with the specific combination including each flow cell of the multi-flow cell includes a flow passage formed as one passage and having a first flow passage extending in the second direction from an inlet port into which the sample fluid is supplied, a third flow passage extending in the second direction from an outlet port from which the sample fluid is discharged, and a second flow passage extending in a third direction perpendicular to both of the first and second directions and connected to the first and third flow passages, each flow cell further includes an incident surface below the first flow passage in the third direction, and the irradiation light enters one of the multiple flow cells through the incident surface in set forth of claim 1, wherein dependent claims 2-7, 9-10, and 12 are allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 7, 2021



							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886